                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ESTATE OF JERMAINE CLAYBROOKS,
By Co-Special Administrators, JOAN
McCANTS and KENYANNA ALLEN,
BIOLOGICAL MINOR CHILDREN J.J.C.,
By and through KEYANNA ALLEN, as
Parent and guardian, and J.D.C., by and
Through MARKIA S. LOVE, as parent and
Guardian,
                  Plaintiffs,

       v.                                               Case No. 19-C-160

MILWAUKEE POLICE OFFICER JOHN SCHOTT,
MARTEZ BALL, and JOHN IVY, WEST ALLIS
POLICE OFFICERS TODD KURTZ and P.O.
DANIEL DITTORRICE, and SPECIAL AGENT
JAMES KRUEGER, Drug Enforcement Agency,
               Defendants.


                                         ORDER

       On October 17, 2019, defendant James Krueger filed a motion to dismiss the

claims against him. Since that date, both of plaintiffs’ lawyers—Attorneys Stern and

Swanigan—have sought the court’s permission to withdraw from the case, and have

received such permission. Attorney Swanigan’s motion to withdraw indicates that

plaintiff Kenyanna Allen is aware of the attorneys’ withdrawal and that the plaintiffs

intend to seek new counsel. ECF # 32 at 5. Seven weeks have elapsed since attorney

Swanigan notified plaintiffs of her intent to withdraw from the case, but no response has

been filed to defendant Krueger’s motion to dismiss.




            Case 2:19-cv-00160-LA Filed 02/18/20 Page 1 of 2 Document 33
       The plaintiffs are hereby ordered that they must file either an amended complaint

or a response to defendant Krueger’s motion to dismiss by March 16, 2020. This

deadline applies whether or not plaintiffs are able to secure counsel. Failure to file an

amended complaint or response by the deadline will result in dismissal of the claims

against defendant Krueger.



       SO ORDERED.



       Dated at Milwaukee, Wisconsin this 18th day of February, 2020.



                                                        s/Lynn Adelman_____
                                                        LYNN ADELMAN
                                                        U.S. District Judge




          Case 2:19-cv-00160-LA Filed 02/18/20 Page 2 of 2 Document 33
